UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 15-4135


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

JACK JENKINS, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Timothy M. Cain, District Judge.
(6:13-cr-00905-TMC-2)


Submitted:   October 15, 2015             Decided:   October 19, 2015


Before DUNCAN, AGEE, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jessica Salvini, SALVINI & BENNETT, LLC, Greenville, South
Carolina, for Appellant.   Carrie Fisher Sherard, Assistant
United   States Attorney, Greenville,  South Carolina,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

     Jack Jenkins, Jr., was convicted by a jury of armed bank

robbery, and aiding and abetting the same, in violation of 18

U.S.C. §§ 2113(a), (d), 2 (2012) (Count 1), conspiracy to use

and carry a firearm during, and in relation to, and to possess

firearms in furtherance of, a crime of violence, specifically

the armed robbery in Count 1, in violation of 18 U.S.C. § 924(o)

(2012) (Count 2), and using and carrying a firearm during and in

relation to, and possessing a firearm in furtherance of, a crime

of violence, and brandishing a firearm in the commission of the

offense, and aiding and abetting the same, in violation of 18

U.S.C. §§ 924(c)(1)(A)(ii), 2              (2012) (Count 3).        The district

court sentenced Jenkins to 171 months in prison, consisting of

concurrent    87-month       prison    terms    on   Counts   1   and   2,   and    a

consecutive 84 months on Count 3.              Jenkins timely appealed.

     On appeal, counsel has filed a brief pursuant to Anders v.

California,    386    U.S.    738     (1967),   stating   that     there     are    no

meritorious    issues     for    appeal,       but   questioning    whether        the

evidence     was     sufficient       to   support     Jenkins’     convictions.

Although advised of his right to do so, Jenkins has not filed a

pro se supplemental brief.             The Government declined to file a

brief.

     We review “challenges to the sufficiency of evidence de

novo.”     United States v. Graham, 796 F.3d 332, 373 (4th Cir.

                                           2
2015).     If, viewing the evidence in the light most favorable to

the Government, we conclude there is substantial evidence to

uphold the jury’s decision, we will affirm the verdict.                                    Burks

v. United States, 437 U.S. 1, 17 (1978); United States v. Hager,

721 F.3d 167, 179 (4th Cir. 2013).                          “Substantial evidence is

such evidence that a reasonable finder of fact could accept as

adequate and sufficient to support a conclusion of a defendant’s

guilt    beyond    a   reasonable          doubt.”          Hager,       721   F.3d   at     179

(internal        quotation         marks       omitted).            In     reviewing         the

sufficiency       of   the     evidence,       we    “allow       the    [G]overnment        the

benefit of all reasonable inferences from the facts proven to

those sought to be established,” United States v. Tresvant, 677

F.2d     1018,    1021       (4th     Cir.     1982),       and    do     not     weigh     the

credibility       of     the       evidence     or      resolve      conflicts        in    the

evidence, United States v. Beidler, 110 F.3d 1064, 1067 (4th

Cir. 1997).       Reversal of a conviction for insufficient evidence

is limited to “cases where the prosecution’s failure is clear.”

United States v. Foster, 507 F.3d 233, 244-45 (4th Cir. 2007)

(internal quotation marks omitted).

       To prove armed bank robbery, as charged in Count 1, the

Government must establish that “(1) the defendant took . . .

money    belonging     to      a    bank   .    .   .   ;   (2)    by     using   force      and

violence, or intimidation; (3) the [bank’s] deposits . . . were

federally insured; and (4) in committing . . . the offense, the

                                               3
defendant assaulted any person, or put in jeopardy the life of

any person by the use of a dangerous weapon or device.”                            United

States v. Davis, 437 F.3d 989, 993 (10th Cir. 2006).                        To prove a

violation of 18 U.S.C. § 924(o), as charged in Count 2, the

Government must show:              “(1) a conspiracy existed to commit the

substantive          offense;[ *]     (2)    [the       defendant]    knew        of   the

conspiracy; and (3) [the defendant], with knowledge, voluntarily

joined it.”          United States v. Isnadin, 742 F.3d 1278, 1307 (11th

Cir.), cert. denied, 135 S. Ct. 161 (2014), and cert. denied,

135 S. Ct. 233 (2014).               Finally, to sustain a conviction under

18   U.S.C.      §    924(c)(1)      for    using,      carrying,    possessing,       and

brandishing a firearm, as charged in Count 3, the Government

must       prove:      (1)   the     defendant      possessed   and    brandished       a

firearm; and (2) he did so during and in relation to a crime of

violence.        United States v. Strayhorn, 743 F.3d 917, 922 (4th

Cir.),      cert.     denied,   113    S.    Ct.    2689   (2014);    see    18    U.S.C.

§ 924(c)(4) (defining “brandish” as “to display all or part of

the firearm, or otherwise make the presence of the firearm known

to     another       person,    in     order       to   intimidate     that       person,

regardless of whether the firearm is directly visible to that

person”).           Jenkins also was charged in Counts 1 and 3 with

       *
       The substantive offense in this case was using, carrying,
and possessing a firearm to commit the armed bank robbery
charged in Count 1.



                                             4
aiding and abetting, and therefore is liable as a principal if

the evidence shows beyond a reasonable doubt that he aided and

abetted those crimes.         See 18 U.S.C. § 2 (“Whoever . . . aids

[and]   abets   [a    crime   against       the   United    States]      .    .    .   is

punishable as a principal.”).

     Witnesses       testified   at   trial       that    two   masked       men   with

firearms entered the TD Bank, which is federally insured, and

demanded   money.        Video   surveillance        corroborated        eyewitness

accounts and showed one of the robbers displaying a firearm.

One of the robbers told the other to shoot one of the tellers.

The robbers left the bank with over $16,000 and drove off in a

silver Pontiac.       However, shortly after leaving the bank, a dye

pack deployed inside the car, and they threw most of the money

out of the car as they fled.            The robbers used a Dodge Charger

with Florida plates as a “switch car.”                   Jenkins rented a Dodge

Charger with Florida plates during the relevant timeframe and

paid for it with a CVS money order that had been purchased by

Joshua Watson using money stained with red dye and that tested

positive for bank dye.           A spot of red bank dye was found on

Jenkins’ sock.        Watson testified in court and gave a detailed

explanation of how he, James McGowan, and Jenkins planned and

executed the armed bank robbery.             We conclude that this evidence

is sufficient to establish the elements of each of the counts of

conviction.

                                        5
     In   accordance     with    Anders,     we    have   reviewed     the   entire

record in this case and have found no meritorious grounds for

appeal.    We    therefore      affirm   the      district      court’s   judgment.

This court requires that counsel inform Jenkins, in writing, of

his right to petition the Supreme Court of the United States for

further review.       If Jenkins requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Jenkins.

     We dispense with oral argument because the facts and legal

contentions     are   adequately    presented       in    the    materials   before

this court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                         6